

Exhibit 10.53


SECOND AMENDED AND RESTATED
SALARY CONTINUATION PLAN
FOR EXECUTIVE EMPLOYEES
OF
RADIOSHACK CORPORATION
AND SUBSIDIARIES
 
RadioShack Corporation, a Delaware corporation (“RadioShack”), hereby amends and
restates, effective as of December 31, 2008, the Salary Continuation Plan for
Executive Employees of RadioShack Corporation and Subsidiaries (the “Plan”) in
order to satisfy the requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). Unless otherwise indicated, all “section” or
“Code” references are to the Code and the Treasury Regulations related thereto,
as may be amended from time to time, promulgated under the authority of the
applicable Code section and, in each case, any successor provisions thereto.
 
RadioShack intends that this Plan, as amended and restated, applies solely to
compensation earned or vested on or after January 1, 2005, including any
earnings thereon, to the extent such compensation was not paid or distributed
prior to December 31, 2008.  Further, it is the intent of the RadioShack that
this Plan, as amended and restated, shall have no effect whatsoever on any
benefits earned and vested on or before December 31, 2004, including any
earnings thereon, and the parties intend that such benefits remain exempt from
Code section 409A.
 
 
ARTICLE ONE
 
PURPOSE
 
Section 1.1                                The purpose of the Plan is to afford
RadioShack an additional opportunity to secure and retain the services of
outstanding key executive employees by providing, subject to the provisions of
the Plan, income payments to key executive employees during their lifetimes
after retirement and to their beneficiaries following their death.
 
 
ARTICLE TWO
 
DEFINITIONS
 
Section 2.1                                Beneficiary.  The recipient(s)
designated (in accordance with Article Seven) by a Participant in the Plan to
whom benefits are payable following his death.
 
Section 2.2                                Committee.  The Organization and
Compensation Committee of RadioShack which shall administer the Plan in
accordance with Article Nine.
 
Section 2.3                                Disability.  A physical or mental
condition which, in the opinion of the Committee, totally and presumably
permanently prevents a Participant from substantially performing duties for
which such Participant is suited to perform either by education or training, or
if such Participant is on a Leave of Absence when such condition develops,
substantially performing duties for which such Participant is suited to perform
either by education or training.  A determination that Disability exists shall
be based upon competent medical evidence satisfactory to the Committee. The date
that any person’s Disability occurs shall be deemed to be the date such
condition is determined to exist by the Committee.
 

 
1

--------------------------------------------------------------------------------

 



 
Section 2.4                                Employee.  A regular full-time
executive employee of an Employer.
 
Section 2.5                                Employer.  RadioShack Corporation, a
Delaware Corporation, and those subsidiary corporations in which RadioShack owns
at least eighty percent (80%) of the total combined voting power of all classes
of stock entitled to vote.
 
Section 2.6                                Leave of Absence.  Any period during
which:
 
(a)           an Employee is absent with the prior consent of Employer, which
consent shall be granted under uniform rules applied to all Employees on a
nondiscriminatory basis, but only if such person (i) is an Employee immediately
prior to the commencement of such period of authorized absence and resumes
employment with Employer not later than the first working day following the
expiration of such period of authorized absence or (ii) enters into a contract
with Employer prior to the absence which provides a right for the Employee to
return to work following the Leave of Absence, upon such terms and conditions as
Employer may provide in its sole discretion.  For purposes of clarification,
nothing in this Section 2.6(a) shall obligate or require Employer to enter into
any contract with any Employee or other person; or
 
 (b)           an Employee is a member of the Armed Forces of the United States
and his reemployment rights are guaranteed by law, but only if such person is an
Employee immediately prior to becoming a member of such Armed Forces and resumes
employment with Employer within the period during which his reemployment rights
are guaranteed by law.
 
Section 2.7                                Participant.  An Employee who has
been selected and has accepted a Plan Agreement as provided in Article Three.
 
Section 2.8                                Plan Agreement.  The agreement
between an Employer and a Participant, entered into in accordance with Article
Three (as such form may be amended from time to time hereunder).
 
Section 2.9                                Plan Compensation.  An amount
determined by the Committee as set forth in the Plan Agreement with each
Participant,  such amount to be determinative for the purposes hereof regardless
of a Participant’s total compensation paid by his Employer.
 
Section 2.10                                Retirement.  The following
classifications of Retirement as referred to in this Plan are defined as
follows:
 
(a)           Early Retirement.  The voluntary election, as opposed to
involuntary termination by Employer, prior to the Participant’s attaining the
age of sixty-five (65) years, by a Participant to terminate his employment after
attaining the age of fifty-five (55) years.
 
(b)           Normal Retirement.  The termination of a Participant’s service
with Employer at the date of attaining age sixty-five (65) years.
 
(c)           Late Retirement.  The termination of a Participant’s service with
Employer after the Participant’s attaining the age of sixty-five (65) years.
 
Any Retirement occurring on or after January 1, 2005, is deemed to be a
“separation from service” within the meaning of Code section 409A (a “Separation
from Service”) and, notwithstanding anything contained herein to the contrary,
the date on which such Separation from Service takes place shall be the date of
Retirement.
 

 
2

--------------------------------------------------------------------------------

 



 
 
ARTICLE THREE
 
SELECTION OF PARTICIPANTS AND
AGREEMENT TO PARTICIPATE
 
Section 3.1                                Participation in the Plan shall be
limited to those Employees of Employer who shall be selected for participation
by the Committee, whose decisions in this respect shall be conclusive.
 
Section 3.2                                Participation in the Plan by an
Employee so selected by the Committee is voluntary and subject to his written
acceptance of a Plan Agreement executed by Employer and submitted to him by the
Committee.  Unless and until a Plan agreement has been so submitted to and
accepted by him, he shall not become a Participant.
 
Section 3.3                                Subject to Section 8.4 hereof, the
Committee reserves the right, at its discretion, and without prejudice or
liability, to terminate any Plan Agreement with any Participant of any Employer
at any time prior to the Participant’s Retirement or death.
 
 
ARTICLE FOUR
 
LIFE INSURANCE
 
Section 4.1                                Employer may obtain permanent life
insurance insuring the life of any Participant as a means of funding Employer’s
obligations to his Beneficiary in whole or part.  Employer shall be the sole
owner and beneficiary of all such policies of insurance so obtained and of all
incidents of ownership therein, including without limitation, the rights to all
cash and loan values, dividends (if any), death benefits and the right to
terminate.  No Beneficiary or Participant shall be entitled to any rights,
interests or equities in such policies or to any specific asset of Employer of
any type, and on the contrary, their rights against Employer under the Plan
shall be solely as general creditors.
 
Section 4.2                                If as a result of misrepresentations
made by a Participant in any application for life insurance upon his life
obtained by Employer hereunder, the insurance carrier or carriers or any
reinsurance thereof successfully avoid(s) payment to Employer of the proceeds of
its or their policy or  policies, or such proceeds are not payable because the
Participant’s death results from suicide within two years of the issuance of
such policy or within two years of the issuance to Employer of additional
policies obtained by Employer hereunder, then, in any of said events, and
notwithstanding any other provisions of the Plan or of the Plan Agreement with
such Participant, Employer shall have no obligation to his Beneficiary to
provide any of the death benefits otherwise payable under the terms thereof.
 
Section 4.3                                Each Participant shall cooperate in
the securing of life insurance on his life by furnishing such information as the
insurance company may require, taking such physical examinations as may be
necessary, and taking any other action which may be requested by the Employer or
the insurance company to obtain such insurance coverage.  If a Participant
refuses to cooperate in the securing of life insurance, or if Employer is unable
to secure life insurance at standard rates on a Participant, then, the Plan
Agreement shall be of no force and effect as to a Participant unless Employer
waives such requirement in writing.
 

 
3

--------------------------------------------------------------------------------

 



 
 
ARTICLE FIVE
 
BENEFITS PAYABLE TO PARTICIPANTS AND
TO BENEFICIARIES OF PARTICIPANTS
 
Section 5.1                                Subject to the terms and conditions
of the Plan, upon the Retirement of a Participant, Employer agrees to pay to
Participant a Retirement benefit as follows:
 
(a)           Normal Retirement.  If a Participant retires at the date of Normal
Retirement, then Employer agrees to pay to Participant or to the designated
Beneficiary of Participant in the event of the death of Participant prior to the
termination of payment of Retirement benefits hereunder, all from its general
assets, an amount equal to five hundred percent of Plan Compensation, such sum
to be paid as set forth in Section 5.3 hereof.
 
(b)           Early Retirement.  If a Participant retires at a time that
constitutes an Early Retirement, then, Employer agrees to pay to Participant or
to the designated Beneficiary of Participant in the event of the death of
Participant prior to the termination of payment of Early Retirement benefits
hereunder, all from its general assets, an amount equal to five hundred percent
of Plan Compensation, reduced by five percent per year for each year that Early
Retirement precedes the date of Normal Retirement.  Such year shall be a fiscal
year beginning on the date a Participant attains age fifty-five (55).   Any
reduction for a part of a year shall be prorated on a daily basis assuming a 365
day year.  Such amount shall be paid as set forth in Section 5.3 hereof.
 
(c)           Late Retirement.  If a Participant retires at a date that
constitutes Late Retirement, then, Employer agrees to pay to Participant or to
the designated Beneficiary of Participant in the event of the death of
Participant prior to the termination of payment of Late Retirement Benefits
hereunder, all from its general assets, an amount equal to five hundred percent
of Plan Compensation, reduced by a percentage determined as follows:
 
At Date of Late Retirement
 
Percent of Reduction of
Attainment of Age
 
500% of Plan Compensation
     
66
 
0%
67
 
0%
68
 
0%
69
 
0%
70
 
0%
71
 
20%
72
 
40%
73
 
60%
74
 
80%
75
 
100%

 
The percent of reduction of five hundred percent of Plan Compensation shall be
measured on a fiscal year beginning on the date of a Participant’s date of birth
and shall commence on the day after the date a Participant attains age 70, and
any reduction for a part of a year shall be prorated on a daily basis at the
applicable percentage assuming a 365 day year.  Such amount shall be paid as set
forth in Section 5.3 hereof.
 

 
4

--------------------------------------------------------------------------------

 

 


 
Section 5.2                                Subject to the terms and conditions
of the Plan, upon the death of a Participant, but only if the Participant is an
Employee of Employer at his death and is not entitled to Retirement benefits
pursuant to a Plan Agreement at such time, Employer agrees to pay to his
Beneficiary from its general assets an amount equal to five hundred percent of
Plan Compensation as reflected in Employee’s Plan Agreement or, as the case may
be, in the last amendment to his Plan Agreement.  With respect to such benefits,
however, it is further provided that:
 
(a)           No benefits shall be payable to the Beneficiary of a Participant
in those instances covered by Section 4.2;
 
(b)           If a Participant dies while an Employee of Employer after the date
of his Normal Retirement, then the amount payable to his Beneficiary upon a
Participant’s death shall be reduced as set forth in Section 5.1(c) hereof.
 
Section 5.3                                The aggregate amount payable upon the
Normal Retirement, Early Retirement, Late Retirement or death of a Participant
to a Participant or his Beneficiary shall be paid in 120 equal monthly
installment payments commencing on the first day of the month next following
thirty (30) days after Retirement or after the Participant’s death.
 
Notwithstanding the foregoing, if a Participant is a “specified employee,”
within the meaning of Code section 409A on the date of his or her Retirement,
then payment pursuant to this Section 5.3 shall be made on the first business
day of the seventh month following the date of Retirement (or, if earlier, on
the date of death of the Participant) to the extent such delayed payment is
required in order to avoid a prohibited distribution under Code section
409A(a)(2) (the “Delayed Payment Date”).  On the Delayed Payment Date, all
payments deferred pursuant to this Section 5.3 (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
deferral) shall be paid in a lump sum to the Participant, and any remaining
payments due under the Plan shall be paid in accordance with the normal payment
dates specified for them herein.
 
Section 5.4                                Until actually paid and delivered to
the Participant or to the Beneficiary entitled to same, none of the benefits
payable by Employer under any Plan Agreement shall be liable for the debts or
liabilities of either the Participant or his Beneficiary, nor shall the same be
subject to seizure by any creditor of the Participant or his Beneficiary under
any writ or proceeding at law, in equity or in bankruptcy.  Further, no
Participant or Beneficiary shall have power to sell, assign, transfer, encumber,
or in any manner anticipate or dispose of the benefits to which he is entitled
or may become entitled under a Plan Agreement.
 
Section 5.5                                After Participant has attained the
age of fifty-five (55) and is an Employee of Employer, or during the period that
Participant is receiving Retirement benefits under a Plan Agreement, and for one
year after cessation of employment after attaining the age of fifty-five (55)
for any reason or for one year after cessation of payment of Retirement
benefits, whichever shall last occur, Participant agrees that he will not,
either directly or indirectly, within the United States of America or in any
country of the world that RadioShack sells, imports, exports, assembles,
packages or furnishes its products, articles, parts, supplies, accessories or
services or is causing them to be sold, imported, exported, assembled, packaged
or furnished through related entities, representatives, agents, or otherwise,
own, manage, operate, join, control, be employed by, be a consultant to, be a
partner in, be a creditor of, engage in joint operations with, be a stockholder,
officer or director of any corporation, sole proprietorship or business entity
of any type, or participate in the ownership, management, direction, or control
or in any other manner be connected with, any business of manufacturing,
designing, programming, servicing, repairing, selling, ceasing, or renting any
products, articles, parts, supplies, accessories or services which is at the
time of Participant’s engaging in such conduct competitive with products,
articles, parts, supplies,
 

 
5

--------------------------------------------------------------------------------

 

accessories or services manufactured, sold, imported, exported, assembled,
packaged or furnished by RadioShack, except as a shareholder owning less than
five percent (5%) of the shares of a corporation whose shares are traded on a
stock exchange or in the over-the-counter market by a member of the National
Association of Securities Dealers.  In the event that a Participant takes
Retirement and engages in any of the activities described in the immediately
preceding sentence, or engaged in any of such activities prior to Retirement,
then, without any further notification, and upon determination by the Committee
that such a Participant is engaged or has engaged in such activities, such
Committee’s decision to be conclusive and binding upon all concerned, and
notwithstanding any other provisions of the Plan or of the Plan Agreement with
such Participant, Employer’s obligation to a Participant to pay any Retirement
or death benefits hereunder shall automatically cease and terminate, and
Employer shall have no further obligation to such Participant or Beneficiary
pursuant to the Plan or the Plan Agreement.  Employer may enforce this provision
by suit for damages which shall include but not be limited to all sums paid to
Participant hereunder, or for injunction, or both.
 
Section 5.6                                Employer may liquidate out of the
interest of a Participant hereunder, but only as Retirement or death benefits
become due and payable hereunder, any outstanding loan or loans or other
indebtedness of a Participant made in the ordinary course of the employment
relationship, provided that (i) the entire amount of reduction in such benefit
in any taxable year of Employer shall not exceed $5,000, and (ii) the reduction
shall be made at the same time and in the same amount as the loan or other
indebtedness otherwise would have been due and collected from the
Participant.  Employer may elect not to distribute Retirement or death Benefits
to any Participant or to a Beneficiary unless and until all unpaid loans or
other indebtedness due to Employer from such Participant, together with
interest, have been paid in full.
 
Section 5.7                                Subject to termination or amendment
of the Plan, Plan Agreement, or both, and subject to the requirements of Code
section 409A, a Participant’s participation in the Plan shall continue during
his Disability or his taking a Leave of Absence.  Subject to the requirements of
Code section 409A, a Participant who is Disabled or on Leave of Absence shall
notify Employer of his date of Retirement by hand delivery or by certified
registered mail, return receipt requested, postage prepaid, of a written notice
of Retirement specifying the effective date of Retirement, such written notice
to be addressed to: Insurance Committee of the Board of Directors, RadioShack
Corporation, 300 RadioShack Circle, Fort Worth, Texas 76102.  Such notice shall
be deemed to be received when actually received by said Insurance Committee at
said address as may be changed from time to time in the Plan Agreements, as
amended.
 
Section 5.8                                Notwithstanding the foregoing, the
Committee, in its sole discretion, may accelerate or delay the payment of any
benefits under the Plan under the circumstances, and to the extent required or
permitted under Code section 409A.
 
 
ARTICLE SIX
 
AMENDMENTS OF PLAN AGREEMENTS
 
Section 6.1                                The Committee may enter into
amendments to the Plan Agreement with any Participant for the purpose of
increasing the benefits payable to the Participant or his Beneficiary in view of
increases in his compensation following the execution of such Plan Agreement or
the last amendment thereto and for the purpose of amending any provision of this
Plan as it might apply to a Participant.  In such cases, the acceptance of an
amendment by a Participant is voluntary and until the amended Plan Agreement has
been submitted to and accepted by him, it shall not be effective.
 

 
6

--------------------------------------------------------------------------------

 



 
 
ARTICLE SEVEN
 
BENEFICIARIES OF PARTICIPANTS
 
Section 7.1                                At the time of his acceptance of a
Plan Agreement, a Participant shall be required to designate the Beneficiary to
whom benefits under the Plan and his Plan Agreement will be payable upon his
death.  A Beneficiary may be one or more persons or entities, such as
dependents, persons who are natural objects of the Participant’s bounty, an
inter vivos or testamentary trust, or his estate.  Such Beneficiaries may be
designated contingently or successively as the Participant may direct.  The
designation of his Beneficiary shall be made by the Participant on a Beneficiary
Designation Form to be furnished by the Committee and filed with it.
 
Section 7.2                                A Participant may change his
Beneficiary, as he may desire, by filing new and amendatory Beneficiary
Designation Forms with the Committee.
 
Section 7.3                                In the event a Participant designates
more than one (1) Beneficiary to receive benefit payments simultaneously, each
such Beneficiary shall be paid such proportion of such benefits as the
Participant shall have designated.  If no such percentage designation has been
made, then payments shall be made to each such Beneficiary in equal shares.
 
Section 7.4                                If the designated Beneficiary dies
before the Participant in question and no Beneficiary was successively named, or
if the designated Beneficiary dies before complete payment of the deceased
Participant’s benefits have been made and no Beneficiary was successively named,
the Committee shall direct that such benefits (or the balance thereof) be paid
to those persons who are the deceased Participant’s heirs-at-law determined in
accordance with the laws of descent and distribution in force at the date hereof
in the State of Texas for separate personal property, such determination to be
made as though the Participant had died intestate and domiciled in Texas.  Such
benefits (or the balance thereof) shall be paid at the time and in the form
otherwise provided for in the Plan
 
Section 7.5                                Whenever any person entitled to
payments under this Plan shall be a minor or under other legal disability or in
the sole judgment of the Committee shall otherwise be unable to apply such
payments to his own best interest and advantage (as in the case of illness,
whether mental or physical, or where the person not under legal disability is
unable to preserve his estate for his own best interest), the Committee may in
the exercise of its discretion direct all or any portion of such payments to be
made in any one or more of the following ways unless claims shall have been made
therefor by an existing and duly appointed guardian, conservator, committee or
other duly appointed legal representative, in which event payment shall be made
to such representative:
 
(1)           directly to such person unless such person shall be an infant or
shall have been legally adjudicated incompetent at the time of the payment;
 
(2)           to the spouse, child, parent or other blood relative to be
expended on behalf of the person entitled or on behalf of those dependents as to
whom the person entitled has the duty of support;
 
(3)           to a recognized charity or governmental institution to be expended
for the benefit of the person entitled or for the benefit of those dependents as
to whom the person entitled has the duty of support; or
 
(4)           to any other institution, approved by the Committee, to be
expended for the benefit of the person entitled or for the benefit of those
dependents as to whom the person entitled has the duty of support.
 

 
7

--------------------------------------------------------------------------------

 



 
The decision of the Committee will, in each case, be final and binding upon all
persons and the Committee shall not be obliged to see to the proper application
or expenditure of any payments so made.  Any payment made pursuant to the power
herein conferred upon the Committee shall operate as a complete discharge of the
obligations of Employer and of the Committee.
 
Section 7.6                                If the Committee has any doubt as to
the proper Beneficiary to receive payments hereunder, the Committee shall have
the right to withhold such payments until the matter is finally adjudicated or,
the Committee may direct Employer to bring a suit for interpleader in any
appropriate court, pay any amounts due into the court, and Employer and/or
Committee shall have the right to recover its reasonable attorney’s fees from
such proceeds so paid or to be paid.  Any payment made by the Committee, in good
faith and in accordance with this Plan, shall fully discharge the Committee and
Employer from all further obligations with respect to such payments.  In acting
under this provision, the Committee, where appropriate, shall take all steps
necessary to ensure that any delay in payment to a Beneficiary complies with the
requirements of Treas. Reg. §1.409A-3(g), including where payments are withheld,
by making any required payments by no later than the end of the year in which
the matter is finally adjudicated.
 
 
ARTICLE EIGHT
 
TERMINATION OF PARTICIPATION
 
Section 8.1                                Except as provided in Sections 8.4,
10.1, and 10.2 hereof, termination of a Participant’s employment with RadioShack
other than by reason of Retirement or death, whether by action of RadioShack or
the Participant’s resignation, shall terminate the Participant’s participation
in the Plan (for the sake of clarity, a cessation of active employment during a
period of a Leave of Absence (including as a result of a Disability) will not be
deemed a termination of employment for purposes of this sentence, unless such
cessation results in a Separation from Service).  Neither the Plan nor the Plan
Agreement shall in any way obligate RadioShack to continue the employment of a
Participant, nor will either limit the right of RadioShack to terminate a
Participant’s employment at any time, for any reason, with or without cause.


Section 8.2                                Except as provided in Section 8.4
hereof, participation in the Plan by a Participant shall also terminate upon the
happening of any of the following:
 
(a)           The Plan is terminated by Employer in accordance with Article Ten;
or
 
(b)           His Plan Agreement is terminated by Employer or the Committee in
accordance with Section 3.3.
 
Section 8.3                                Except as provided in Section 8.4
hereof, upon termination of a Participant’s participation in the Plan, all of
Employer’s obligations to the Participant and his Beneficiary under the Plan and
Plan Agreement and each of them, shall terminate and be of no further effect.
 

 
8

--------------------------------------------------------------------------------

 



 
Section 8.4                                If a Participant’s participation in
the Plan is terminated, by:
 
(a)           termination of the Plan;
 
(b)           termination of a Plan Agreement; or
 
(c)           termination of employment for any reasons other than
 
(i)           Death or Retirement, which shall be governed by Article Five, or
 
(ii)           dishonest or fraudulent conduct of a Participant or indictment,
or the possibility of indictment of a Participant of a felony crime involving
moral turpitude, in which event no vesting under this Section 8.4 shall occur,
 
then such Participant shall be entitled, as set forth below, to a percentage of
five hundred percent of his Plan Compensation as follows:
 
Age Attained at Date of Event Set
   
Forth in 8.4(a), (b) or (c)
 
% Vested
     
Age 54 or younger
 
0%
     
Age 55 to age 65
 
A percent as determined in Section 5.1(b) hereof
     
Age 65 to age 70
 
100%
     
Age 70 to age 75
 
A percent as determined in Section 5.1(c) hereto
     
Age 75 and thereafter
 
0%

 
The amount payable under this Section 8.4 shall be determined as of the date of
the event set forth in Section 8.4(a), (b) or (c) hereof and such amount as so
determined at that time shall not be altered or changed thereafter except that
the provisions of Section 5.5 hereof shall remain fully applicable during the
Participant’s employment by Employer, during the payment of benefits under this
Section 8.4 and for one year after the later of termination of employment or
cessation of payment of benefits.  The amount payable under this Section 8.4
shall be paid as set forth in Section 5.3 hereunder to commence on the first day
of the month next following thirty (30) days after cessation of Participant’s
employment with RadioShack, but subject to delay to the Delayed Payment Date.
 
 
ARTICLE NINE
 
ADMINISTRATION OF THE PLAN
 
Section 9.1                                The Plan shall be administered by the
Insurance Committee of the Board of Directors of RadioShack, as it is presently
constituted or as it may be changed from time to time by the Board of Directors
of RadioShack.
 

 
9

--------------------------------------------------------------------------------

 



 
Section 9.2                                In addition to the express powers and
authorities accorded the Committee under the Plan, it shall be responsible for:
 
(a)           Construing and interpreting the Plan;
 
(b)           Computing and certifying to Employer the amount of benefits to be
provided in each Plan Agreement for the Participant or the Beneficiary of the
Participant; and
 
(c)           Determining the right of a Participant or a Beneficiary to
payments under the Plan and otherwise authorizing disbursements of such payments
by Employer;
 
in these and all other respects its decisions shall be conclusive and binding
upon all concerned.  The Plan is intended to comply with the requirements of
Section 409A of the Code, to the extent applicable, and shall be administered
and interpreted by the Committee accordingly.
 
Section 9.3                                Employer agrees to hold harmless and
indemnify the members of the Committee against any and all expenses, claims and
causes of action by or on behalf of any and all parties whomsoever, and all
losses therefrom, including without limitation the cost of defense and
attorney’s fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from any such Committee
member’s fraud or willful misconduct.
 
ARTICLE TEN
 
TERMINATION OR AMENDMENT OF THE PLAN
 
Section 10.1                                Employer reserves the right to
terminate or amend this Plan, in whole or in part, at any time, or from time to
time, by resolution of its Board of Directors, provided, only, that no such
termination or amendment shall affect those rights and benefits previously
vested in a Participant or a Beneficiary under Section 8.4 hereof.
 
Section 10.2                                Any provision in Article 8 or 10 to
the contrary notwithstanding, the Committee may amend the Plan or any Plan
Agreement at any time, without the consent of any Participant or Beneficiary, to
the extent the Committee deems such amendment to be necessary to comply with the
requirements of any applicable tax laws, securities laws, accounting rules and
other applicable state and federal laws, or applicable laws of jurisdictions
outside of the United States.
 
ARTICLE ELEVEN
 
MISCELLANEOUS
 
Section 11.1                                The Plan and Plan Agreement and each
of their provisions shall be construed and their validity determined under the
laws of the State of Texas.
 
Section 11.2                                The masculine gender, where
appearing in the Plan or Plan Agreement, shall be deemed to include the feminine
gender.  The words “herein”, “hereunder” and other similar compounds of the word
“here”  shall mean and refer to the entire Plan and Plan Agreement, not to any
particular provision, section or subsection, and words used in the singular or
plural may be construed as though in the plural or singular where they would so
apply.
 
Section 11.3                                Any suit against Employer or the
Committee or any member thereof concerning any provisions hereunder, the
construction of the Plan, payment of benefits hereunder, or in any other manner
connected with this Plan may only be brought in the appropriate state or federal
court located in Tarrant County, Texas, and each Participant agrees not to bring
any suit in any other county, state or countries.  It is
 

 
10

--------------------------------------------------------------------------------

 

agreed that Employer may bring any suit to enforce the provisions of Section 5.5
hereof in the appropriate state or federal court located in Tarrant County,
Texas.
 
Section 11.4                                Any person born on February 29 shall
be deemed to have been born on the immediately preceding February 28 for all
purposes of this Plan.
 
Section 11.5                                This Plan shall be binding upon and
inure to the benefit of any successor of Employer and any such successor shall
be deemed substituted for Employer under the terms of this Plan.  As used in
this Plan, the term successor” shall include any person, firm, corporation, or
other business entity which at any time, whether by merger, purchase, or
otherwise, acquires all or substantially all of the assets or business of
Employer.
 
The Salary Continuation Plan for Executive Employees of RadioShack Corporation
and Subsidiaries (the “Plan”) was adopted November 8, 1979.  This copy of the
Plan has been restated to include amendments to the Plan pursuant to resolutions
at a meeting of the Board of Directors of RadioShack Corporation on November 6,
2008.
 

 
11

--------------------------------------------------------------------------------

 

Salary Continuation Plan
 
For Executive Employees
Of
RadioShack Corporation And Subsidiaries


January 1, 20___


PLAN AGREEMENT
 
TO:  «FullName»
 
The Insurance Committee of the Board of Directors of RadioShack Corporation
(“RadioShack”) has selected you to participate in the Salary Continuation Plan
for Executive Employees of RadioShack Corporation and Subsidiaries (the “Plan”),
a copy of which as adopted on November 8, 1979, is furnished you herewith.
 
Your participation in the Plan is voluntary and conditioned upon your acceptance
of this Plan Agreement in the manner provided below, by which it shall be agreed
between us as follows:
 
(1)  
Your Participation in the Plan and the rights accruing to you and your
designated Beneficiary thereunder shall be in all respects subject to the terms
and conditions of the Plan, the full text of which, and as it may be from time
to time amended, is incorporated herein by reference.  You agree to be bound by
the terms and provisions of the Plan, and specifically but without limitation,
to the non-competing agreement provisions set forth in Section 5.5 of the Plan.

 
(2)  
For the purpose of determining the amount of benefits payable by the Employer
under the Plan, it is agreed and stipulated that your Plan Compensation is
$«CompensationAmount» (i.e., $«AnnualAmount» for 10 years if you retire at age
65).  The Plan Compensation Amount may change from time to time upon the
agreement by you and RadioShack.

 
(3)  
You acknowledge receipt of a Beneficiary Designation Form furnished you herewith
and agree that upon your acceptance and return of this Plan Agreement as
provided below, you will deliver such form completed as therein required.

 
If you desire to participate in the Plan, please accept and return the enclosed
copy of this letter, together with your completed Beneficiary Designation Form,
to the Insurance Committee of the Board of Directors of RadioShack Corporation,
300 RadioShack Circle, Fort Worth, Texas 76102, on or before thirty days from
the date hereof, whereupon you shall become a Participant in the Plan according
and subject to the terms hereof.  If you do not accept and return such copy
within the above time period, then we will assume that you have voluntarily
elected not to participate in the Plan.
 
Yours very truly,
 

 
 Yours very truly,
 
RadioShack Corporation
       By:  __________________________________                 Jana Freundlich  
              Vice President - Human Resources        

 
 
ACCEPTED this ______ day of ______________, 20______,


_______________________________________
(«FullName»)
 
 
12
